Title: To James Madison from Gideon Granger, 5 January 1802 (Abstract)
From: Granger, Gideon
To: Madison, James


5 January 1802. In response to JM’s 30 Dec. order [not found], transmits a roll of the deputy postmasters for 1800. Also includes information on their place of service and payment, if available, and adds a list of newly appointed postmasters up to the first day of the present month.
 

   Letterbook copy (DNA: RG 28, Letters Sent by the Postmaster General, vol. F). 1 p.; misdated 5 Jan. 1801.

